Title: To George Washington from the Board of War, 9 October 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Octr 9. 1779
        
        We have been honoured with your Excellency’s Letter of the 2d inst. & are extremely concerned at the Want of Shoes. We hope some Relief may be drawn from the Commissaries in the Vicinity of the Army & we will put in Motion all the Shoes there are in the Hands of those more remote. Mr Henry is now in Town & will exert himself as much as possible. He has about eight thousand Pair which were ordered on when we recieved your Excellency’s first Intimation of your Wants in this Respect. We have the greatest Reason to be satisfied with the Conduct & Characters of the Commissaries of Hides. We know the least about Major Hatfield of whom we confess we expected greater Supplies as the Army has laid so long in his District since & before his present Appointment. He is however well recommended; but we would wish your Excellency would be so good as to inform yourself fully of Mr Hatfield’s Transactions. We are not surprized at the new Arrangement of the Department not being yet in full Vigour & therefore that its Influence is not yet felt in so great a Degree as we hope it hereafter will be. Your Excellency well knows the Difficulties attendant on sudden Changes in any Department; yet we cannot but say that we thought any Change in that of Hides as the State of it appeared to us would be for the better. We must however do the Gentlemen the Justice to believe that the Time since their Appointment is too short for them to have got their Business in a proper Train. There were a Number of Shoes ordered from Portsmouth & Boston to Springfield but we know not whether they have been recieved at Camp or not.
        The Difficulties of Transportation are disstressing. When Articles are ready for Camp it is not an easy Task to get them transported for Want of Teams. This is a Complaint from every Quarter but most from the Eastern States. The Cloathing of all Kinds has been ordered on & that from Philadelphia agreeably to the Route your Excellency mentioned. It will not be before it is wanted that it will arrive & we fear much Peculation from the desultory Manner in which it is sent. Nor can any Guards be spared to escort it. Indeed the Guards as frequently as any other Plunderers sieze upon the Property of the public.
        We are equally concerned with your Excellency that the Measure respecting the Convention Officers was not sooner adopted. We communicated the very first Intimation we recieved of their being about to leave Charlotteville, but the Variety of Bussiness before Congress we suppose delayed their Determination. We believe their Detention

is occasioned by some Reasons of Finance as well as other Motives. No Arguments have been yet forcible enough to induce Genl Phillips or the subordinate Officers to settle or certify the Accounts of the Saratoga Troops. We have the Honour to be with the greatest Respect & Esteem your very obedt Servants
        
          Richard PetersBy order
        
        
          P.S. The Bussiness transacted by the Brigadiers yet hangs heavy upon the Officers of the Hide Department who are & have been much embarrassed in their Endeavours to procure Exchanges for Shoes by the Hides being taken away for Payment of old Debts under the Certificates of the Brigadiers all of which are not yet paid & too many of them are at higher Rates than the common Exchange. This accounts for the Supplies being greater for a Time when in the Hands of the Brigadiers, from whose Services we do not wish to derogate; but their Endeavours tho’ happy for the Time like all Stimulants left the Department languid in Proportion to the Vigour of their extraordinary Exertions.
          If two thousand dried Hides could be sent from Camp in Return Waggons they could immediately be exchanged here or at Lancaster for Shoes by Mr Henry who wished us to order it but we rather leave it to your Excellency after conferring with Mr Hatfield. For if the Exchanges can be made nearer the Army it will be much for the best. Mr Henry has established a Factory at this Place wherein we employ the Prisoners of War who are Shoemakers. If Hides were sent from Camp Leather could be procured & a large Supply of Shoes produced.
        
      